Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant's amendment and affidavit filed on 11/24/21.

Allowed Claims
Claims 1-15 and 17-23 are allowed.

Reason for Allowance
In response to the rejection filed 5/27/21, applicant has submitted claim amendments and an affidavit filed on 11/24/21. The claims as now drafted are therefore free of the prior art.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Peter Sawicki on 12/17/21.
The application has been amended as follows:

In claim 6, line 2, the following has been deleted:
“; preferably step (a) additionally comprises a step of an in- or off-line downstream purification including quench, liquid-liquid extraction, liquid-liquid separation, gas-liquid separation, filtration on silica gel or in-line crystallization”

In claim 11, line 2, the following has been deleted:
“; preferably step (b) additionally comprises a step of an in- or off-line downstream purification including quench, liquid-liquid extraction, liquid-liquid separation, or gas-liquid separation”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.

Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658